Citation Nr: 0030688	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  93-22 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
traumatic disc disease of the lumbosacral spine, L5-S1, with 
lumbosacral strain, currently evaluated as 20 percent 
disabling. 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from July 1952 to June 1954 
and from August 1959 to July 1977.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which, in pertinent part, continued a 20 
percent rating evaluation for the veteran's service-connected 
traumatic disc disease of the lumbosacral spine, L5-S1, with 
lumbosacral strain.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  

The veteran was scheduled to appear for a personal hearing 
before a traveling member of the Board in May 1997, but he 
failed to appear as scheduled.  Accordingly, the Board will 
review this case as if the veteran withdrew his request for a 
personal hearing. See 38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  The veteran's service-connected low back disability is 
manifested by mechanical mid lumbar pain and loss of range of 
motion, which is productive of no more than moderate 
disability.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected low 
back disability, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (1999).

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met. 38 C.F.R. § 
3.321(b)(1) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking entitlement to a disability rating for 
his low back disability in 
excess of the 20 percent rating which is currently assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293.

In the interest of clarity, the Board will review the law, VA 
regulations and other authority which is relevant to this 
claim; briefly describe the factual background of the case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (1999).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 
4.41(1999), which require the evaluation of the complete 
medical history of the veteran's condition.  The United 
States Court of Appeals for Veterans Claims (the Court) has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

The veteran's service-connected low back disability, 
characterized as traumatic disc disease of the lumbosacral 
spine, L5-S1, with lumbosacral strain, is currently rated as 
20 percent disabling pursuant to Diagnostic Code 5293, 
intervertebral disc syndrome.  Under this diagnostic code, a 
noncompensable evaluation is assigned for postoperative and 
cured intervertebral disc syndrome.  A 10 percent evaluation 
is assigned for mild intervertebral disc syndrome.  A 20 
percent evaluation is assigned for intervertebral disc 
syndrome which is moderate with recurring attacks.  A 40 
percent rating is warranted when the intervertebral disc 
syndrome is severely disabling with recurring attacks and 
intermittent relief.  A 60 percent evaluation is assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A precedent opinion of the General Counsel 
of the Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(1999).  It should also be noted that use of terminology such 
as "moderate" by VA examiners or other physicians, although 
an element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999). 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Under Diagnostic Code 5295 [lumbosacral strain], a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent 
evaluation is assigned for lumbosacral strain with 
characteristic pain on motion, and a 20 percent evaluation is 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  A 40 percent evaluation is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

Traumatic arthritis substantiated by X-ray findings is rated 
analogous to degenerative arthritis.  Degenerative arthritis, 
in turn, is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Under Diagnostic Code 5292, ratings are assigned for 
limitation of motion of the lumbar spine when that limitation 
is slight (10 percent), moderate (20 percent), or severe (40 
percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).


Factual Background

In considering the severity of a disability, consideration of 
the entire recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. §§ 4.1, 4.2, 4.41; Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  

Service medical records reveal that the veteran's low back 
disability was manifested during his period of active 
service.  In a rating action in August 1977, based on service 
medical records and a post-service medical examination 
report, the veteran was granted entitlement to service 
connection for traumatic disc disease of the lumbosacral 
spine, L5-S1, with lumbosacral strain; 20 percent evaluation 
was assigned.  

The veteran underwent a VA examination in August 1992.  The 
veteran reported that the symptoms associated with his low 
back disability were gradually increasing in severity.  In 
indicated that he had a sudden onset of back problems during 
the prior weekend, which kept him in bed and out of work for 
a few days.  Physical examination revealed a normal gait and 
stance.  Forward bending was limited to about 40 degrees of 
flexion.  Lateral bending and hyperextension were normal.  
X-rays of the spine revealed some early degenerative changes.  
The impression was degenerative joint disease of the lumbar 
spine.

In March 1993, the veteran requested that the 20 percent 
disability evaluation for his service-connected low back 
disability be increased.

The veteran underwent a VA examination in March 1997.  He 
reported persistent mid lumbar back pain.  Physical 
examination revealed mild scoliosis, convex to the left.  The 
musculature of the back was of normal tone and without spasm.  
Range of motion of the back was from 18 degrees of extension 
to 80 degrees of flexion.  He was said to lack 10 cm of 
touching his toes.  Left lateral flexion was to 16 degrees, 
right lateral flexion was to 18 degrees, and rotation was to 
25 degrees bilaterally.  Motion and recovery were smooth and 
without hitches.  Radiograms of the lumbosacral spine showed 
marked narrowing of the L1/2, L2/3, and L3/4 intervertebral 
discs.  The narrowing was asymmetrical, producing an 18 
degree scoliotic curve from L2 to L4.  There was associated 
spondylosis of the involved vertebrae.  The diagnosis was 
degenerative disc disease, lumbar spine, manifested by low 
back pain, moderate limitation of spine motion, and 
characteristic radiographic changes.

Analysis

Initial matters - duty to assist/standard of review

Initially, the Board notes that VA has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5103A.  The veteran has been provided with 
comprehensive, contemporaneous physical examinations and a 
full opportunity to present evidence and argument in support 
of this claim.  As noted in the Introduction, he requested 
and was scheduled for a travel Board hearing at the RO, but 
he failed to report.  The Board is aware of no evidence 
pertinent to this issue which has not been obtained.  
Accordingly, the Board concludes that VA's statutory duty to 
assist the veteran has been fulfilled in this case.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate all of the evidence.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.


Discussion

i.  Schedular rating

The veteran's service-connected low back disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, which would be consistent with 
findings of intervertebral disc syndrome which is moderate, 
with recurring attacks.  In order for the next highest 
rating, 40 percent, to be assigned the evidence must 
demonstrate or approximate a disability which is severely 
disabling, with recurring attacks and intermittent relief.

The Board initially concludes that the veteran's disability 
is consistent with the application of Diagnostic Code 5293, 
and that diagnostic code is the most appropriate.  See Butts 
v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Although the presence of 
arthritis and lumbosacral strain has been established, the 
medical evidence, including X-ray evidence shows a disability 
picture which is consistent with disk disease.  Moreover, 
Diagnostic Code 5293 allows for the assignment of a 60 
percent disability rating and thus is potentially more 
favorable to the veteran, whereas Diagnostic Codes 5295 or 
5003/5292 allow at most the assignment of a 40 percent 
disability rating.   

In applying the law to the existing facts, the Board finds 
the objective medical evidence does not demonstrate that the 
veteran has intervertebral disc syndrome which is severe with 
recurring attacks and intermittent relief.  Review of the 
record reveals that in August 1992, the veteran reported an 
episode which lasted a few days.  The examiner, however, 
found him to have a normal gait and stance.  The veteran was 
prescribed a lumbosacral support, along with medication, to 
be used when symptomatic.  There are no subsequent reports of 
similar episodes.

The most recent VA examination in March 1997 showed that the 
veteran's low back disability was characterized by the 
examiner as being manifested by low back pain and moderate 
limitation of motion.  Although as indicated above a 
description of a disability as "moderate" is not 
dispositive of the outcome of the case, the Board accords the 
examiner's characterization significant weight, since it was 
rendered after a thorough evaluation of the veteran's 
service-connected disability.  Moreover, the clinical 
evidence of record supported the examiner's conclusion as to 
the severity of the disability, as such indicate that the 
veteran had intermittent complaints of pain and moderate 
limitation of motion.

Based on the evidence of record, the Board concludes that a 
20 percent evaluation is appropriate for the service-
connected low back disability under Diagnostic Code 5293.  
The Board finds that the preponderance of the objective 
medical evidence of record, which has been described in 
detail above, is against finding that the veteran's low back 
disability is manifested by a severe disability with 
recurring attacks and intermittent relief or a pronounced 
disability with persistent symptoms and little intermittent 
relief so as to warrant a disability rating in excess of 
20 percent under Diagnostic Code 5293.  Indeed, the record is 
devoid of recent evidence consistent with the schedular 
criteria for a higher disability rating.  The Board notes in 
passing that 

The Board has examined the other diagnostic codes pertinent 
to the lumbosacral spine.  Under Diagnostic Code 5295 the 
veteran may be rated for symptoms associated with a 
lumbosacral strain.  A 40 percent evaluation may be assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent under 
Diagnostic Code 5295.  As indicated above, there is no 
evidence that the veteran's back disability is severe.  There 
is no evidence of muscle spasm on extreme forward bending, or 
of listing of the whole spine to the opposite side with 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes or abnormal mobility with forced 
motion.  

The Board has also looked at Diagnostic Code 5292.  As 
indicated, above, under that diagnostic code a  20 percent 
disability rating is assigned for moderate limitation of 
motion of the lumbar spine; a 40 percent rating is warranted 
for severe limitation of motion.  As discussed above, the 
most recent examining physician has characterized the 
limitation of motion of the veteran's lumbar spine as 
"moderate".  There is no evidence which indicates that's 
severe limitation of motion exists.  Accordingly, a 
disability rating higher than 20 percent is not assignable 
under Diagnostic Code 5292.

ii.  DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 
38 C.F.R. § 4.40, regarding functional loss due to pain, and 
38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca, 
8 Vet. App. at 204-207.  As noted above, the veteran is 
assigned a 20 percent evaluation under Diagnostic Code 5293.  
This diagnostic code contemplates limitation of motion.  

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The medical evidence of record does not show that there is 
additional functional loss due to pain, weakness, fatigue or 
incoordination.    

iii.  Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  

In the Supplemental Statement of the Case dated in June 2000, 
the RO concluded that an extraschedular evaluation was not 
warranted for the veteran's low back disability.  Since this 
matter has been adjudicated by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  See also VAOPGCPREC 6-96.   

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(1999).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

A review of the veteran's claims does not show that the 
veteran's low back disability has resulted in marked 
interference with employment or frequent periods of 
hospitalization.  Indeed, there is no evidence of routine 
medical treatment for the service-connected back disability, 
much less hospitalization.   

In addition, there is no evidence that the veteran's service-
connected low back disability presents an unusual clinical 
picture.  While the Board acknowledges the veteran has 
exhibited moderate limitation of motion and pain of the 
lumbosacral spine, such impairment is already contemplated by 
the applicable schedular criteria.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board has been unable to identify any other 
factor consistent with an exceptional or unusual disability 
picture, and the veteran has pointed to none.  

In short, the veteran's service-connected low back disability 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1) 
(1999).  Accordingly, an extraschedular evaluation is not 
warranted.

Conclusion

In summary, the preponderance of the evidence is against the 
veteran's claim for a disability evaluation in excess of the 
currently assigned 20 percent for his service-connected low 
back disability.  The benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to an increased evaluation for service-connected 
traumatic disc disease of the lumbosacral spine, L5-S1, with 
lumbosacral strain is denied.



		
	Barry F. Bohan 
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 12 -


- 1 -


